Opinion issued December 9, 2014




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-14-00608-CR
                             NO. 01-14-00609-CR
                             NO. 01-14-00610-CR
                           ———————————
                           KIM LY LIM, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                  On Appeal from the 262nd District Court
                           Harris County, Texas
            Trial Court Case Nos. 1419352, 1419353, and 1419354


                         MEMORANDUM OPINION

      Appellant, Kim Ly Lim, has filed a motion to dismiss the appeals. The

motion is signed by the appellant and his attorney, in compliance with Texas Rule

of Appellate Procedure 42.2(a). See TEX. R. APP. P. 42.2(a). No opinion has
issued, and more than 10 days have passed and no party has responded to the

motion. See TEX. R. APP. P. 10.3(a).

      Accordingly, we grant the motion and dismiss the appeals. See TEX. R. APP.

P. 42.2(a), 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2